Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered November 8, 1999, convicting defendant, after a jury trial, of attempted assault in the first and second degrees, unlawful imprisonment in the first degree, and coercion in. the. first degree, and sentencing him to an aggregate term of 71/2 to 15 years, unanimously affirmed.
Since defendant’s waiver of his right to counsel was knowing, intelligent and voluntary, the court properly permitted him to exercise his right to self-representation at trial. Defendant unequivocally invoked his right to self-representation and the searching inquiry conducted by the court established that he understood the dangers and disadvantages of proceeding pro se and the value of legal representation (see People v Arroyo, 98 NY2d 101 [2002]; People v Smith, 92 NY2d 516 [1998]). We have considered defendant’s remaining contentions and find them unavailing. Concur — Nardelli, J.P., Andrias, Buckley, Rosenberger and Friedman, JJ.